Exhibit 10.1

 

EXECUTION VERSION

 

FIFTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT

 

FIFTH AMENDMENT AND LIMITED WAIVER, dated July 25, 2014 (the “Fifth Amendment”),
to that certain Credit Agreement, dated June 30, 2009 (as amended, the “Credit
Agreement”), among Hill International, Inc., as borrower (the “Borrower”), Bank
of America, N.A. as administrative agent (the “Administrative Agent”) and the
Lenders (as defined therein).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have provided certain
loans and letters of credit to the Borrower which remain outstanding;

 

WHEREAS, in connection with the Credit Agreement, the Borrower executed that
certain Guarantee and Collateral Agreement, dated June 30, 2009 (as the same has
been or may be amended, supplemented, restated or otherwise modified from time
to time, the “Collateral Agreement”) pursuant to which, among other things, the
Borrower and the other Grantors (as defined therein) guarantied the Obligations
and granted in favor of the Administrative Agent, for the benefit of the Secured
Parties, a security interest in substantially all of their assets; and

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement and waive certain provisions therein as set
forth herein to provide for, among other things, the ability to issue certain
Equity Interests and to obtain financing to repay in full all Obligations under
the Credit Agreement (and make satisfactory arrangements with respect to certain
Letters of Credit), and the Administrative Agent and the Lenders are willing to
do so, but only on the terms and conditions set forth herein;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1                                   General.  Terms defined in the
Credit Agreement and used herein shall, unless otherwise indicated, have the
meanings given to them in the Credit Agreement.  Terms defined and used in this
Fifth Amendment shall have the meanings given to them in this Fifth Amendment.

 

Section 1.2                                   Additional Definitions. 
Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in alphabetical order:

 

“Fifth Amendment Effective Date” has the meaning specified in Article IV of the
Fifth Amendment.

 

“Fifth Amendment Waiver Period” means the period from the Fifth Amendment
Effective Date through and including September 30, 2014.

 

--------------------------------------------------------------------------------


 

ARTICLE II

LIMITED WAIVER

 

Subject to the terms and conditions hereof, the Administrative Agent and the
Lenders hereby waive the provisions of Section 7.06 of the Credit Agreement
(Restricted Payments) solely with respect to the public issuance or sale of any
Equity Interests in the Borrower during the Fifth Amendment Waiver Period,
provided, however that said waiver shall be limited to the issuance or sale made
pursuant to a single transaction or as part of a series of related transactions
and resulting in net cash proceeds payable to the Borrower of not less than
$30,000,000.

 

ARTICLE III

AMENDMENTS

 

Section 3.1                                   Amendment to Section 1.01 (Defined
Terms).  Section 1.01 is hereby amended by adding at the end of the definition
of “Applicable Rate” the following:

 

“Notwithstanding anything to the contrary contained herein, from and after
consummation of a transaction that provides for the payment in full of all
Obligations (other than Letters of Credit as to which other arrangements shall
have been made consistent with Section 9.10(a) hereof) the Applicable Rate shall
be 8.0% per annum.”

 

Section 3.2                                   Amendment to Section 2.07
(Repayment of Loans).  Section 2.07 is hereby amended by deleting subsection
(c)(ii)(x) thereof in its entirety and substituting the following therefor:

 

“(c)(ii)(x) up to 50% of the remaining net proceeds (A) to repay all or a
portion of the Loans (subject to reborrowing) then outstanding or, (B) in the
case of an event described in (v) of the Definition of Designated Liquidity
(proceeds from issuance or sale of Equity Interests), to Cash Collateralize (in
a non-interest bearing account) the then existing L/C Obligations and”

 

Section 3.3                                   Amendment to Section 9.10
(Collateral and Guaranty Matters).  Section 9.10 is hereby amended by deleting
subsection (a) thereof in its entirety and substituting the following therefor:

 

“(a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations as to which arrangements satisfactory
to the Administrative Agent have been made, (B) obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements as to
which arrangements satisfactory to the applicable Cash Management Bank or Hedge
Bank shall have been made and (C) the expiration or termination of all Letters
of Credit (other than Letters of Credit as to which the Administrative Agent has
received (1) a back-stop letter of credit issued by a financial institution
acceptable to the Administrative Agent in its sole discretion or Cash Collateral
(deposited with the Administrative Agent in a non-interest bearing account),
(2) in an amount equal to 105% of the then Outstanding Amount (Dollar
equivalent) and (3) documentation in form and substance reasonably satisfactory
to the Administrative Agent

 

2

--------------------------------------------------------------------------------


 

and the L/C Issuer; provided, that upon receipt of said back-stop letter of
credit the Administrative Agent shall return to the Borrower all Cash Collateral
then held (net of any expense reimbursement) with respect to the then existing
L/C Obligations), (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii) if
approved, authorized or ratified in writing in accordance with Section 10.01;”

 

ARTICLE IV
EFFECTIVE DATE

 

This Fifth Amendment shall become effective as of the date when each of the
following has been satisfied or waived in accordance with the terms hereof (the
“Fifth Amendment Effective Date”):

 

(a)                                 Receipt by the Administrative Agent of
counterparts of the Fifth Amendment executed by the Borrower, the Administrative
Agent and the Lenders;

 

(b)                                 Receipt by the Administrative Agent of
counterparts of the Consent and Reaffirmation of Guaranty, annexed hereto,
executed by each Guarantor;

 

(c)                                  Receipt by the Administrative Agent of an
amendment to the Second Lien Credit Agreement permitting the public issuance or
sale of Equity Interests by the Borrower, consenting to the provisions of this
Fifth Amendment and otherwise in form and substance reasonably satisfactory to
the Administrative Agent; and

 

(d)                                 Payment by the Borrower of all reasonable
out-of-pocket expenses of the Administrative Agent, including reasonable fees
and expenses of Katten Muchin Rosenman LLP, counsel for the Administrative Agent
(based on summary invoices, without waiver of any privilege or confidentiality).

 

ARTICLE V
MISCELLANEOUS

 

Section 5.1                                   Continuing Effect of the Credit
Agreement.  The Borrower, the Administrative Agent and the Lenders hereby
acknowledge and agree that the Credit Agreement shall continue to be and shall
remain unchanged and in full force and effect in accordance with its terms,
except as expressly modified hereby, and is hereby in all respects ratified and
confirmed.  Any terms or conditions contained in this Fifth Amendment shall
control over any inconsistent terms or conditions in the Credit Agreement.

 

Section 5.2                                   No Waiver.  Except as expressly
provided herein, nothing contained in this Fifth Amendment shall be construed or
interpreted or is interpreted or intended as a waiver of or any limitation on
any rights, powers, privileges or remedies that the Administrative Agent or the
Lenders have or may have under the Credit Agreement or applicable law on account
of any Default or Event of Default or otherwise.

 

Section 5.3                                   Representations and Warranties. 
Borrower hereby represents and warrants as of the date hereof that, after giving
effect to this Fifth Amendment, (a) all

 

3

--------------------------------------------------------------------------------


 

representations and warranties contained in the Credit Agreement are true and
correct in all material respects with the same effect as if made on and as of
such date, except to the extent any of such representations and warranties
relate to a specific date, in which case such representations and warranties
shall be deemed true and correct on and as of such date and (b) after giving
effect to this Fifth Amendment, no Default or Event of Default exists.

 

Section 5.4                                   Reaffirmation of Covenants. 
Borrower hereby expressly reaffirms each of the covenants made by it in the
Credit Agreement and the Loan Documents.

 

Section 5.5                                   Release.  The Borrower, on behalf
of itself and its Subsidiaries, successors, assigns and other legal
representatives (each a “Releasing Party”) hereby releases, waives, and forever
relinquishes all claims, demands, obligations, liabilities and causes of action
of whatever kind or nature (collectively, the “Claims”), whether known or
unknown, which any of them have, may have, or might assert at the time of the
execution of this Fifth Amendment or in the future against the Administrative
Agent, the Lenders and/or their respective present and former parents,
affiliates, participants, officers, directors, employees, agents, attorneys,
accountants, consultants, successors and assigns (each a “Releasee”), directly
or indirectly, which occurred, existed, were taken, permitted or begun from the
beginning of time through the date hereof, arising out of, based upon, or in any
manner connected with (a) the Loan Documents and/or the administration thereof
or the Obligations created thereby, (b) any discussions, commitments,
negotiations, conversations or communications with respect to the refinancing,
restructuring or collection of any Obligations related to the Credit Agreement,
any other Loan Document and/or the administration thereof or the Obligations
created thereby, or (c) any matter related to the foregoing; provided, however,
that (i) the foregoing shall not release Claims arising following the date
hereof, and (ii) such release shall not be available to the extent that such
Claims are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of a Releasee.

 

Section 5.6                                   Covenant Not to Sue.  Each
Releasing Party hereby absolutely, unconditionally and irrevocably, covenants
and agrees with and in favor of each Releasee that it will not sue (at law, in
equity, in any regulatory proceeding or otherwise) any Releasee on the basis of
any Claim released, remised and discharged by such Releasing Party pursuant to
Section 5.5 above.  If a Releasing Party violates the foregoing covenant, all
Releasing Parties agree to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.

 

Section 5.7                                   Reference to and Effect on the
Loan Documents.  On and after the date hereof and the satisfaction of the
conditions contained in Article IV of this Fifth Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the “Credit Agreement”, and each reference in the other Loan
Documents to “the Credit Documents”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended hereby.  For purposes of the Credit Agreement, all
of the agreements of the Borrower and the Guarantors contained in this Fifth
Amendment shall be deemed to be, and shall be, agreements under the Credit
Agreement.

 

4

--------------------------------------------------------------------------------


 

Section 5.8                                   Payment of Expenses.  The
Borrower, on behalf of itself and its Subsidiaries, agrees to pay or reimburse
the Administrative Agent for all of its reasonable out of pocket costs and
expenses incurred in connection with the negotiation and documentation of this
Fifth Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.  In furtherance
hereof and the provisions of the Credit Agreement, each of the Loan Parties
jointly and severally agrees to reimburse the Administrative Agent for all such
reasonable costs, fees and expenses (including but not limited to reasonable
fees and expenses of its counsel).

 

Section 5.9                                   Lender
Reaffirmation, Indemnification and Authorization.  Each Lender acknowledges,
reaffirms and ratifies its obligation to indemnify and hold harmless the
Administrative Agent and its directors, officers, employees and agents pursuant
to, and subject to, the terms and conditions of Section 10.04 of the Credit
Agreement, (the “Administrative Agent’s Indemnity”) and acknowledges and agrees
that the Administrative Agent’s Indemnity (subject to the terms and conditions
hereof) shall apply to any and all acts or omissions of the Administrative Agent
taken or omitted to be taken pursuant to, arising out of, in connection with or
in respect to this Fifth Amendment or any of the other Loan Documents.

 

Section 5.10                            Counterparts.  This Fifth Amendment may
be executed by one or more of the parties hereto in any number of separate
counterparts (which may include counterparts delivered by facsimile transmission
or electronic mail) and all of said counterparts taken together shall be deemed
to constitute one and the same instrument.  Any executed counterpart delivered
by facsimile transmission or electronic mail shall be effective for all purposes
hereof.

 

Section 5.11                            GOVERNING LAW.  THIS FIFTH AMENDMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS FIFTH AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURES TO FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed and delivered by their respective proper and duly authorized
agents as of the date first written above.

 

 

BORROWER:

 

 

 

HILL INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

Chairman and Chief Executive Officer

 

Fifth Amendment - Signature Page

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Christine Trotter

 

Name:

Christine Trotter

 

Title:

Assistant Vice President

 

Fifth Amendment - Signature Page

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

BANK OF AMERICA, N.A., as Lender, Swing Line Lender and L/C Issuer

 

 

 

 

 

By:

/s/ John M. Schuessler

 

Name:

John M. Schuessler

 

Title:

Senior Vice President

 

Fifth Amendment - Signature Page

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

/s/ Robert P. Harvey

 

Name:

Robert P. Harvey

 

Title:

Senior Director

 

Fifth Amendment - Signature Page

 

--------------------------------------------------------------------------------


 

 

THE PRIVATEBANK AND TRUST COMPANY, as Lender

 

 

 

 

 

By:

/s/ Joseph G. Fudacz

 

Name:

Joseph G. Fudacz

 

Title:

Managing Director

 

Fifth Amendment - Signature Page

 

--------------------------------------------------------------------------------


 

 

PNC BANK NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

/s/ Steven J. McGehrin

 

Name:

Steven J. McGehrin

 

Title:

Senior Vice President

 

Fifth Amendment - Signature Page

 

--------------------------------------------------------------------------------


 

CONSENT AND REAFFIRMATION OF GUARANTY

 

Each Guarantor hereby consents to the execution and delivery by the Borrower of
the Fifth Amendment and Limited Waiver (the “Fifth Amendment”) to that certain
Credit Agreement, dated June 30, 2009 (as amended, the “Credit Agreement”),
among Hill International, Inc. as borrower, Bank of America, N.A., as
administrative agent, and the Lenders (capitalized terms used herein but not
otherwise defined herein shall have the meanings set forth in the Credit
Agreement), and jointly and severally ratifies and confirms the terms of the
Guarantee and Collateral Agreement with respect to the indebtedness now or
hereafter outstanding under the Credit Agreement, as amended.  Each Guarantor
acknowledges that, notwithstanding anything to the contrary contained in the
Credit Agreement, the Fifth Amendment or any other Loan Document, or any actions
now or hereafter taken by the Lenders with respect to any obligation of the
Borrower, the Guarantee and Collateral Agreement (i) is and shall continue to be
a primary obligation of such Guarantor, (ii) is and shall continue to be an
absolute, unconditional, joint and several, continuing and irrevocable guaranty
of payment, and (iii) is and shall continue to be in full force and effect in
accordance with its terms.  Except as expressly set forth therein, nothing
contained in the Fifth Amendment shall release, discharge, modify, change or
affect the original liability of such Guarantors under the Guarantee and
Collateral Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURES TO FOLLOW]

 

--------------------------------------------------------------------------------


 

 

BOYKEN INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

Chairman

 

 

 

 

 

TRANSPORTATION CONSTRUCTION SERVICES, INC.

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

TCM GROUP

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

PCI GROUP, LLC

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

TRS CONSULTANTS, INC.

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

Chairman

 

Consent and Reaffirmation — Signature Page

 

--------------------------------------------------------------------------------


 

 

HILL INTERNATIONAL REAL ESTATE, LLC

 

 

 

 

 

By:

/s/ David L. Richter

 

Name:

David L. Richter

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

HILL INTERNATIONAL DEVELOPMENT, INC.

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

HILL INTERNATIONAL (PUERTO RICO), INC.

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

President

 

Consent and Reaffirmation — Signature Page

 

--------------------------------------------------------------------------------